Simpson, J.
While working for defendant, Tillie Ominsky, then fourteen years of age, had her dress caught in a machine near which she was standing, and was drawn towards the machine, and a lever attachment struck her in the face with sufficient force to cause a slight abrasion. She was badly frightened by the accident. She went home, and was nervous and hysterical for several days, and at intervals thereafter for several weeks. About ten days after the accident her hair, \ffiich had previously been abundant and in good condition, began to fall out very rapidly, and within three weeks after the accident her body was devoid of hair, and remained substantially in that condition up to the time of trial, a period of upwards of four years.
This action was brought by the father of Tillie Ominsky to recover from the defendant damages for the injury resulting to her from the accident above described; it being claimed that the accident was caused by defendant’s negligence. On the trial plaintiff recovered a substantial verdict, which cannot be supported unless the loss of hair suffered by the girl was shown to be attributable to the described accident. Whether the evidence sufficiently established that fact is .the single question raised in this court, on the appeal of the defendant from the order denying its alternative motions for judgment or a new trial.
The medical testimony on the trial was to the effect that alopecia areata universalis, or general baldness, the condition of this girl, is a mysterious trouble, the cause of which is not fully understood, and its origin is obscure and conjectural; that medical authorities generally agree, however, that sometimes the trouble has a- neuropathic origin, such as nervous shock, fright, or grief, sometimes, and in the larger percentáge of cases it is due to parasitic or germ disease, and sometimes it is attributable to heredity. From this evidence, together with' the evidence concerning this particular case, the jury were warranted in finding as a fact that fright and nervous shock are an adequate cause for a condition of general baldness. The relation of cause and effect may be established, though the theory of such relationship is not understood. It is a matter of gen*424eral information that the causes or morbid processes are still unknown in many diseases, and that from our present viewpoint such processes in many other diseases were, until recently, either shrouded in mystery or in error. Yet it does not follow that medical science is unable, with reasonable certainty, to ascribe the development of such diseases to the existence of certain preceding conditions or injuries.
The testimony in this ease was that by a general consensus of opinion of medical authorities it was recognized and established that this trouble did have its origin in fright and nervous shock. A court cannot assume, either that this conclusion is not well founded, because the morbid processes involved are not understood, or that this conclusion of medical experts is based on insufficient data, because the experience and observation of laymen do not .furnish sufficient data to establish such conclusion.
It also appeared from the testimony that it was impossible to determine in a particular case of general baldness, by a physical examination, what caused the condition, and that therefore the cause in each case could only be determined, if at all, by the history of the case. Upon the question of the cause of the trouble in the case of this girl, each of the experts called by plaintiff gave it as his opinion that in view of the history of the case, as above given, the condition of baldness was caused by the fright and nervous shock incident to her said accident, and the experts called by the defendant stated that it was possible that it was so caused. The evidence did not show the existence of any other circumstance or condition in her case that is recognized as a cause of this disease. By the evidence, then, an adequate cause resulting from defendant’s negligence for the condition of baldness was shown to be present in the case of this girl, and there was no evidence of the presence of any other adequate cause for the condition.
Clearly this took the question of the cause of the baldness of this girl out of the realm of conjecture, and the jury were warranted in finding that the present adequate cause in fact produced the condition. The plaintiff, to make a prima facie case, is not bound, in addition to establishing that the negligent act is an adequate proximate cause of the injury, to negative the existence of any other ade*425quate cause. On this point the present case is distinguishable from the cases in which it has been held that, two adequate causes being present, one cannot arbitrarily or as a matter of conjecture be found to be the responsible cause. The jury were warranted by the evidence in finding that fright and nervous shock are an adequate cause of the condition of general baldness, and that this condition in Tillie Ominsky was produced by the fright and nervous shock from the accident occasioned through defendant’s negligence.
Affirmed.
Jaggard, J., being absent, took no part.